





Exhibit 10.32
RESTRICTED STOCK UNIT AGREEMENT
UNDER THE CITRIX SYSTEMS, INC.
2014 EQUITY INCENTIVE PLAN
Name of Awardee: Robert M. Calderoni
Award Date: February 1, 2017
Number of Restricted Stock Units: 112,296
Pursuant to the Citrix Systems, Inc. 2014 Equity Incentive Plan (as amended from
time to time, the “Plan”), Citrix Systems, Inc. (the “Company”) hereby grants an
Award (as defined in the Plan) of Restricted Stock Units (as defined in the
Plan) to the awardee named above (the “Awardee”). Upon acceptance of this
Agreement (the “Award Agreement”), Awardee shall receive the number of
Restricted Stock Units specified above, subject to the restrictions and
conditions set forth in this Award Agreement and in the Plan.
1.Vesting. No portion of this Award may be settled until such portion shall have
vested. Except as otherwise provided herein, the Restricted Stock Units vest in
24 monthly installments as follows: five-eighths (5/8) of such Restricted Stock
Units will vest in 12 monthly installments, with the first such installment
vesting on February 1, 2017 and the remainder of the installments vesting on the
final day of February and each calendar month thereafter, and three-eighths
(3/8) of such Restricted Stock Units will vest in 12 monthly installments, with
the first such installment vesting on January 31, 2018 and the remainder of the
installments vesting on the final day of each calendar month thereafter ;
provided in each case that Awardee is then, and since the Award Date has
continuously been, in a service relationship with the Company or its Affiliates
(including, without limitation, as a director of the Company).
2.Issuance of Stock.
(a)    Each vested Restricted Stock Unit entitles Awardee to receive one share
of the Company’s common stock, par value $.001 per share (the “Stock”), upon
issuance on each vesting date for such Restricted Stock Unit (the “Vesting
Date”).
(b)    As soon as practicable after the Vesting Date (but in no event later than
two and one-half months after the end of the year in which the Vesting Date
occurs), Awardee’s name shall be entered as the stockholder of record on the
books and records of the Company with respect to the shares of Stock underlying
the Restricted Stock Units issued in accordance with Section 2(a) and upon
compliance to the satisfaction of the Committee with all requirements under
applicable laws or regulations in connection with such issuance and with the
requirements hereof and of the Plan. The determination of the Committee as to
such compliance shall be final and binding on Awardee.
(c)    Until such time as shares of Stock have been issued to Awardee pursuant
to Section 2(b) above, Awardee shall not have any rights as a holder of the
shares of Stock underlying this Award, including but not limited to voting
rights.
(d)    If on any date the Company shall pay any cash dividend on shares of
Stock, the number of Restricted Stock Units credited to Awardee shall, as of
such date, be increased by an amount (rounded to the nearest whole number)
determined by the following formula:
W = (X multiplied by Y) divided by Z, where:
W = the number of additional Restricted Stock Units to be credited to Awardee on
such dividend payment date;
X = the aggregate number of Restricted Stock Units (whether vested or unvested)
credited to Awardee as of the record date of the dividend;
Y = the cash dividend per share amount; and





--------------------------------------------------------------------------------





Z = the Fair Market Value per share of Stock (as determined under the Plan) on
the dividend payment date.
In the case of a dividend paid on Stock in the form of Stock, including without
limitation a distribution of Stock by reason of a stock dividend, stock split or
otherwise, the number of Restricted Stock Units credited to Awardee shall be
increased by a number equal to the product of (i) the aggregate number of
Restricted Stock Units that have been awarded to Awardee through the related
dividend record date, and (ii) the number of shares of Stock (including any
fraction thereof) payable as dividend on one share of Stock. In the case of a
dividend payable in property other than shares of Stock or cash, the value of
such dividend per share of Stock shall be determined in good faith by the Board
and shall be converted to additional Restricted Stock Units based on the formula
above. Any additional Restricted Stock Units shall be subject to the vesting and
restrictions of this Award Agreement in the same manner and for so long as the
Restricted Stock Units granted pursuant to this Award Agreement to which they
relate remain subject to such vesting and restrictions, and shall be promptly
forfeited to the Company if and when such Restricted Stock Units are so
forfeited.
3.Termination of Service Relationship other than in Connection with a Change in
Control. If Awardee is involuntary terminated from the Board of Directors by
reason of (i) non-election by the stockholders of the Company, (ii) failure of
the Board to nominate Awardee for re-election at a subsequent annual meeting of
stockholders of the Company, (iii) Awardee’s resignation or agreement not to
stand for re-election at the request of the Board, where Awardee is otherwise
willing and able to continue serving in such capacity, or (iv) Awardee’s death
or Disability (as such term is defined in the Employment Agreement dated January
18, 2017 between the Awardee and the Company (the “Employment Agreement”),
Awardee’s right in any Restricted Stock Units that are not vested shall
automatically vest in full as of the date that Awardee is no longer serving as a
director of the Company (the “Termination Date”). If Awardee’s service
relationship with the Company and its Affiliates terminates for any other
reason, then Awardee’s right in any Restricted Stock Units that are not vested
as of the Termination Date shall automatically be canceled and shall be of no
further force and effect. As soon as practicable following the Termination Date
(but in no event later than two and one-half months after the end of the year in
which the Termination Date occurs), the Company shall issue shares of Stock to
Awardee (or Awardee’s designated beneficiary or estate executor, as applicable,
in the event of Awardee’s death) with respect to any Restricted Stock Units
which, as of the Termination Date, have vested but for which shares of Stock had
not yet been issued to Awardee.
4.Change in Control. If Awardee’s service relationship with the Company and its
Affiliates terminates pursuant to Section 5(a) of the Employment Agreement in
connection with a Change In Control (as defined in the Employment Agreement),
then Awardee’s right in any Restricted Stock Units that are not vested shall
immediately vest pursuant to the terms of Section 5(a)(ii) of the Employment
Agreement.
5.Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Award shall be subject to and governed by all the terms and conditions of the
Plan. Capitalized terms in this Award Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.
6.Transferability. This Award Agreement and the Award are personal to Awardee,
non-assignable and not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution. If
Awardee is a U.S. employee (as determined by the Committee or any of its
delegatees in its, his sole discretion), Awardee may be permitted to designate a
beneficiary with respect to the shares of Stock to be issued upon vesting of the
Award.
7.Tax Withholding. Regardless of any action the Company or, if different,
Awardee’s employer (the “Employer”) takes with respect to any or all income tax,
social insurance, payroll tax, fringe benefits tax, payment on account or other
tax-related items related to Awardee’s participation in the Plan and legally
applicable to Awardee (“Tax-Related Items”), Awardee acknowledges that the
ultimate liability for all Tax-Related Items is and remains his responsibility
and that such liability may exceed the amount actually withheld by the Company
or the Employer. Awardee further acknowledges that the Company and/or the
Employer (i) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Restricted Stock
Units, including, but not limited to, the grant, vesting or settlement of the
Restricted Stock Units, the issuance of Stock upon settlement of the Restricted
Stock Units, the subsequent sale of Stock and the receipt of any dividends
and/or any dividend





--------------------------------------------------------------------------------





equivalents; and (ii) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of the Restricted Stock Units to reduce or
eliminate Awardee’s liability for Tax-Related Items or achieve any particular
tax result. Further, if Awardee has become subject to tax in more than one
jurisdiction between the Award Date and the date of any relevant taxable or tax
withholding event, as applicable, Awardee acknowledges that the Company and/or
the Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.
Awardee’s Tax-Related Items subject to a withholding obligation by the Company
and/or the Employer shall be satisfied through a net issuance of shares. The
Company shall withhold from shares of Stock to be issued to Awardee a number of
shares of Stock with an aggregate Fair Market Value that would satisfy the
Tax-Related Items due. Alternatively, or in addition, the Company or the
Employer may decide in their sole and absolute discretion to satisfy Awardee’s
obligation for Tax-Related Items by one or a combination of the following: (i)
withholding from proceeds of the sale of shares of Stock acquired upon
vesting/settlement of the Restricted Stock Units either through a voluntary sale
or through a mandatory sale arranged by the Company (on Awardee’s behalf
pursuant to this authorization); or (ii) in any other way set forth in Section
15 of the Plan.
To avoid negative accounting treatment, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case Awardee will receive a refund of any over-withheld amount
in cash and will have no entitlement to the Stock equivalent. If the obligation
for Tax-Related Items is satisfied by withholding Stock, for tax purposes,
Awardee is deemed to have been issued the full number of shares of Stock subject
to the vested Restricted Stock Units, notwithstanding that a number of shares is
held back solely for purposes of paying the Tax-Related Items due as a result of
any aspect of Awardee’s participation in the Plan.
Finally, Awardee shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of Awardee’s participation in the Plan that cannot be
satisfied by the means previously described. The Company may refuse to issue or
deliver the Stock or the proceeds of the sale of Stock, if Awardee fails to
comply with Awardee’s obligations in connection with the Tax-Related Items.
8.Section 280G.
(a)Anything in this Award Agreement to the contrary notwithstanding, in the
event that any compensation, payment or distribution by the Company to or for
the benefit of Awardee (the “Payments”), whether paid or payable or distributed
or distributable pursuant to the terms of this Award Agreement or otherwise,
would be subject to the excise tax imposed by Section 4999 of the Code, the
following provisions shall apply:
i.If the Payments, reduced by the sum of (A) the Excise Tax and (B) the total of
the federal, state, and local income and employment taxes payable by Awardee on
the amount of the Payments which are in excess of the Threshold Amount, are
greater than or equal to the Threshold Amount, Awardee shall be entitled to the
full benefits payable under this Award Agreement.
ii.If the Threshold Amount is less than (x) the Payments, but greater than (y)
the Payments reduced by the sum of (A) the Excise Tax and (B) the total of the
federal, state, and local income and employment taxes on the amount of the
Payments which are in excess of the Threshold Amount, then the benefits payable
under this Award Agreement shall be reduced (but not below zero) to the extent
necessary so that the sum of all Payments shall not exceed the Threshold Amount.
In such event, the Payments shall be reduced in the following order: (1) equity
awards with performance-based vesting; and (2) equity awards with time-based
vesting. To the extent any payment is to be made over time, then the payments
shall be reduced in reverse chronological order.
(b)For the purposes of this Section 8, “Threshold Amount” shall mean three times
Awardee’s “base amount” within the meaning of Section 280G(b)(3) of the Code and
the regulations promulgated thereunder less one dollar ($1.00); and “Excise Tax”
shall mean the excise tax imposed by Section 4999 of the Code, and any interest
or penalties incurred by Awardee with respect to such excise tax.





--------------------------------------------------------------------------------





(c)The determination as to which of the alternative provisions of Section 8(a)
above shall apply to Awardee shall be made by a nationally recognized accounting
firm selected by the Company (the “Accounting Firm”), which shall provide
detailed supporting calculations both to the Company and Awardee within 15
business days of the date of consummation of the Acquisition, if applicable, or
at such earlier time as is reasonably requested by the Company or Awardee. For
purposes of determining which of the alternative provisions of Section 8(a)
above shall apply, Awardee shall be deemed to pay federal income taxes at the
highest marginal rate of federal income taxation applicable to individuals for
the calendar year in which the determination is to be made, and state and local
income taxes at the highest marginal rates of individual taxation in the state
and locality of Awardee’s residence on the date of consummation of the
Acquisition, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes. Any determination by the
Accounting Firm shall be binding upon the Company and Awardee.
9.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Awardee’s participation in the Plan, or Awardee’s acquisition or sale of the
underlying Stock. Awardee is hereby advised to consult with his own personal
tax, legal and financial advisors regarding his participation in the Plan before
taking any action related to the Plan.
10.Data Privacy. In accepting the Restricted Stock Units, Awardee explicitly,
voluntarily and unambiguously consents to the collection, use, and transfer, in
electronic or other form, of Awardee’s personal data as described in this Award
Agreement and any other grant materials by and among, as applicable, the
Employer, the Company and any Affiliate for the exclusive purpose of
implementing, administering and managing Awardee’s participation in the Plan.
Awardee understands that the Employer, the Company and its Affiliates may hold
certain personal information about Awardee, including, but not limited to,
Awardee’s name, home address and telephone number, date of birth, social
security number or other identification number, salary, nationality, job title,
or any shares held in the Company, and details of all Awards or other
entitlement to shares awarded, canceled, exercised, vested, unvested, or
outstanding in Awardee’s favor (“Data”), for the exclusive purpose of managing
and administering the Plan.
Awardee further understands that the Employer, the Company and/or its Affiliates
will transfer Data among themselves as necessary for the exclusive purposes of
implementation, administration and management of Awardee’s participation in the
Plan, and that the Employer, the Company and/or its Affiliates may each further
transfer Data to any third parties assisting the Company in the implementation,
administration, and management of the Plan, including Fidelity Stock Plan
Services, LLC or such other stock plan service provider as may be selected by
the Company (“Data Recipients”).
Awardee understands that the Data Recipients may be located in Awardee’s country
or elsewhere, including outside the European Economic Area, and that the Data
Recipient’s country (e.g., the United States) may have different data privacy
laws and protections. Awardee understands that, if Awardee resides outside the
United States, Awardee may request a list with the names and addresses of Data
Recipients by contacting in writing Awardee’s local human resources
representative. Awardee authorizes the Data Recipients to receive, possess, use,
retain, and transfer Data, in electronic or other form, for the purposes of
implementing, administering, and managing Awardee’s participation in the Plan.
Awardee understands that Data will be held only as long as is necessary to
implement, administer and manage Awardee’s participation in the Plan.
Awardee understands that, if Awardee resides outside the United States, Awardee
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data to make the
information contained therein factually accurate, or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing Awardee’s
local human resources representative.
Further, Awardee understands that Awardee is providing the consents herein on a
purely voluntary basis. If Awardee does not consent, or if Awardee later seeks
to revoke the consents, Awardee’s employment status or service and career with
the Employer will not be adversely affected; the only adverse consequence of
refusing or withdrawing the consents is that the Company would not be able to
grant Restricted Stock Units or other equity awards to Awardee or administer or
maintain such awards. Therefore, Awardee understands that refusing or
withdrawing the consents





--------------------------------------------------------------------------------





may affect Awardee’s ability to participate in the Plan. For more information on
the consequences of Awardee’s refusal to consent or withdrawal of consent,
Awardee understands that Awardee may contact in writing Awardee’s local human
resources representative.
11.Nature of Grant. In accepting the Restricted Stock Units, Awardee expressly
acknowledges, understands and agrees to the following:
(a)the Plan is established voluntarily by the Company, it is discretionary in
nature, and may be terminated by the Company at any time, except as otherwise
set forth in the Plan;


(b)the grant of the Restricted Stock Units is voluntary and occasional and does
not create any contractual or other right to receive future grants of Restricted
Stock Units, or benefits in lieu of Restricted Stock Units, even if Restricted
Stock Units or other awards have been granted in the past;


(c)all decisions with respect to future Restricted Stock Unit grants, if any,
will be at the sole discretion of the Company;


(d)this Award Agreement does not confer upon Awardee any rights with respect to
continuation of employment by the Employer and shall not interfere with the
ability of the Employer to terminate Awardee’s employment or service
relationship (if any) at any time;


(e)the Restricted Stock Unit grant and Awardee’s participation in the Plan will
not be interpreted to form an employment or service contract or relationship
with the Company or any Affiliate;


(f)the future value of the underlying shares of Stock is unknown, indeterminable
and cannot be predicted with certainty; and


(g)Awardee is voluntarily participating in the Plan.


12.Miscellaneous.
(a)Notice hereunder shall be given to the Company at its principal place of
business, and shall be given to Awardee at the last address on record at the
Employer, or in either case at such other address as one party may subsequently
furnish to the other party in writing or such other form as may be specified by
the Company.
(b)The Committee may amend the terms of this Award Agreement, prospectively or
retroactively, provided that the Award Agreement as amended is consistent with
the terms of the Plan, but no such amendment shall impair Awardee’s rights under
this Award Agreement without Awardee’s consent.
(c)This Award Agreement shall be binding upon and inure to the benefit of any
successor or assign of the Company and any executor, administrator, trustee,
guardian or other legal representative of Awardee.
(d)This Award Agreement may be executed in one or more counterparts, all of
which together shall constitute one instrument. This Award Agreement and the
Plan together constitute the entire agreement between the parties relative to
the subject matter hereof, and supersede all proposals written, oral or
electronic relating to the subject matter hereof.
13.Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. Awardee hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.
14.Governing Law and Venue. The Restricted Stock Units and this Award Agreement
shall be construed and enforced in accordance with the laws of the State of
Delaware, without regard to the conflict of laws principles thereof.





--------------------------------------------------------------------------------





For purposes of litigating any dispute that arises under this grant or this
Award Agreement, the parties hereby submit to and consent to the jurisdiction of
the State of Florida and agree that such litigation shall be conducted in the
courts of Broward County, Florida, or the federal courts for the United States
for the Southern District of Florida, where this grant is made and/or to be
performed.
15.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on Awardee’s participation in the Plan, on the Restricted
Stock Units and on any shares of Stock acquired under the Plan, to the extent
the Company determines it is necessary or advisable for legal or administrative
reasons, and to require Awardee to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.
16.Severability. The provisions of this Award Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
17.Insider Trading Restrictions/Market Abuse Laws. Awardee acknowledges that
Awardee may be subject to insider trading restrictions and/or market abuse laws,
which may affect his ability to acquire or sell the shares of Stock or rights to
shares of Stock under the Plan during such times as Awardee is considered to
have “inside information” regarding the Company. Any restrictions under these
laws or regulations are separate from and in addition to any restrictions that
may be imposed under any applicable Company insider trading policy. Awardee
acknowledges that it is Awardee’s responsibility to comply with any applicable
restrictions, and Awardee is advised to speak to his personal advisor on this
matter.
18.Waiver. Awardee acknowledges that a waiver by the Company of breach of any
provision of this Award Agreement shall not operate or be construed as a waiver
of any other provision of this Award Agreement, or of any subsequent breach by
Awardee or any other awardee.


By electronically accepting the Award Agreement and participating in the Plan,
Awardee agrees to be bound by the terms and conditions in the Plan and this
Award Agreement. Within six months of the Award Date, if Awardee has not
electronically accepted this Award Agreement on Fidelity.com’s website, or the
website of any other stock plan service provider appointed by the Company, then
this award shall automatically be deemed accepted, and Awardee shall be bound by
the terms and conditions in the Plan and this Award Agreement.









